 
Exhibit 10.1
Endorsement to Quota Share Retrocession Agreement
 
 
This endorsement dated  1 February 2011 is to be read in conjunction with the
Quota Share Retrocession Agreement entered into between AXA Re (now Colisee Re)
and PARIS RE dated December 21 2006 and effective as of January 1 2006 (the
"Agreement").
 
Background
 
(A)  
PARIS RE and its affiliate Partner Reinsurance Europe Limited ("PREEL")
completed a cross-border merger on October 1 2010 whereby all assets and
liabilities of PARIS RE, including the Agreement, were transferred to PREEL for
the benefit of its French Branch.

 
(B)  
PREEL and COLISEE RE ("COLISEE") are in the process of effecting the transfer of
policies issued by COLISEE (under its former name AXA Re) between January 1,
2006 and September 30, 2007 and reinsured by PREEL pursuant to the Agreement,
such transfer to be effected by a combination of individual novations and a
portfolio transfer.

 
(C)  
This endorsement sets out the basis on which the parties have agreed that
certain assets currently forming part of the Funds Withheld Balance (as defined
in the Agreement) will be released to PREEL.

 
1 
Definitions

 
1.1  
Terms defined in the Agreement have the same meaning in this Endorsement.

 
1.2  
In this Endorsement unless the context otherwise requires, the following
definitions apply:

 
Effective Date means the date of this Endorsement;
 
Endorsement means this endorsement;
 
Initial Amount means the value of the assets released to PREEL pursuant to
clause 2.2 as at the date on which they were released;
 
Non Novated Policies means any and all Policies that have not been novated to
PREEL or in respect of which the policyholder has not consented to the Portfolio
Transfer;
 
Non Novated Policy Liabilities means Net Liability in relation to Non Novated
Policies;
 
Parties means PREEL and COLISEE (each a Party);
 
Pledge means the declaration of pledge to be issued by PREEL in relation to
securities in an amount equal to the Non Novated Policy Liabilities;
 
Policies means policies issued by COLISEE (under its former name AXA Re) between
January 1, 2006 and September 30, 2007 and reinsured by PREEL pursuant to the
Agreement;
 
Policy Liabilities means Net Liability in relation to any and all Policies; and
 
execution copy
 
1

--------------------------------------------------------------------------------

 
 
Portfolio Transfer means the transfer of the Policies by COLISEE to PREEL
proposed to be effected between the Parties.
 
2 
Release of FW Subaccount Balances

 
2.1  
In consideration of PREEL agreeing to issue the Pledge COLISEE agrees to release
assets to PREEL from the FW Subaccount Balances in accordance with clauses 2.2
and 2.3.

 
2.2  
On or before February 4, 2011, COLISEE shall release and transfer to PREEL cash
in an amount equal to estimated Policy Liabilities as at December 31 2010, such
amount to be a minimum of the equivalent of USD 270 million and not to exceed
the equivalent of USD 300 million.

 
2.3  
On or before March 31 2011, the amount of Policy Liabilities as at December 31
2010 according to COLISEE's balance sheet and as agreed by the respective
party’s CFOs shall be determined and either:

 
2.3.1  
COLISEE shall release and transfer to PREEL cash and other assets in an amount
equal to the amount by which Policy Liabilities as at December 31 2010 as shown
in COLISEE's balance sheet exceed the Initial Amount; or

 
2.3.2  
PREEL shall transfer to COLISEE cash and/or other assets in an amount equal to
the amount by which the Initial Amount exceeds Policy Liabilities as at December
31 2010 as shown in COLISEE's balance sheet.

 
2.4  
The composition of the other assets to be transferred by COLISEE to PREEL
pursuant to clauses 2.3 shall be agreed between the Parties acting in good
faith.

 

 
To the extent that the composition of the other assets has not been agreed on or
before 31 March 2011, COLISEE shall transfer to PREEL, on or before 31 March
2011, cash representing the difference between the amount of the Policy
Liabilities which exceed the Initial Amountand the assets agreed by the CFOs of
the parties. On or before 30 June 2011 COLISEE shall transfer to PREEL the
remainder of the other assets not previously transferred to PREEL, subject to
agreement of the CFOs of the parties, and PREEL shall transfer to COLISEE cash
in an amount representing those assets.

 


2.5  
COLISEE hereby confirms, represents and undertakes to PREEL that:

 
2.5.1  
Any assets transferred by it pursuant to this Endorsement will at the time of
transfer:

 

 
(a)  
Be owned by COLISEE as beneficial owner with good and marketable title, free and
clear of all mortgages, liens, assignments, charges, pledges, security
interests, encumbrances and other claims except as provided for by the Policies;

 

 
(b)  
Not be subject to any written or oral agreement, option, understanding or
commitment in favour of any person firm or corporation other than PREEL, or any
right or privilege capable of becoming an agreement, for the purchase from
COLISEE of such assets;

 

 
(c)  
Not to the best of COLISEE’s knowledge be subject to any action, suit or
proceeding pending which would affect such assets at law or in equity or before
or by any public department, commission or authority; and

 
2.5.2  
COLISEE will not transfer to PREEL any assets in respect of which COLISEE is
aware of any existing grounds on which any action, suit or proceeding of the
kind

 
 
2

--------------------------------------------------------------------------------

 
 
described in clause 2.5.1(c) might be commenced with any reasonable likelihood
of success.
 
3 
Cessation of Funds Withheld Basis

 
3.1  
With effect from the Effective Date COLISEE shall be relieved from its
obligation (insofar as that obligation relates to the Policies only) to maintain
FW Subaccount Balances and any amounts required under the Agreement to be
debited or credited to a FW Subaccount shall (insofar as such amounts relate to
the Policies only) be settled in cash on a quarterly basis.

 
4 
Payment of Claims and Cash Calls

 
4.1  
The Parties agree that following the Effective Date PREEL shall settle claims
under Policies and that:

 
4.1.1  
COLISEE shall have no right to an indemnity under the Agreement in respect of
any claim under a Policy that has been settled by PREEL; and

 
4.1.2  
PREEL shall be entitled on 5 Business Days notice in writing to call for payment
in cash by COLISEE of the amount of any claim under a Policy that has fallen due
for payment and COLISEE shall pay such amount to PREEL within 5 Business Days of
receipt of such notice.

 
4.2  
For the avoidance of doubt PREEL shall have no entitlement to make a cash call
pursuant to clause 4.1.2 following the date on which COLISEE shall have
transferred assets to PREEL pursuant to clause 2.2.

 
5 
Investment Income

 
5.1  
For the avoidance of doubt COLISEE's obligation under the Agreement to release
Investment Income in relation to FW Subaccount Balances to PREEL shall apply to
Investment Income earned in respect of assets to be transferred pursuant to this
Endorsement up to the date on which they are transferred.

 
6 
General

 
6.1  
The terms of this Endorsement shall prevail in the event of conflict with any
other provisions of the Agreement.


 
[signature page follows]
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS of which this Endorsement has been executed by the Parties on the
date set out at the beginning of this Endorsement.
 


Signed by:  Cedric de Linares
 
)
)
 
duly authorised for and on behalf of
)
  COLISEE RE  
sign here:  Cedric de Linares
 
   
Title:  Chairman and CEO

Signed by: Alexander Tully
)
)
 
duly authorised for and on behalf of
)
 
PARTNER REINSURANCE EUROPE
LIMITED
 
sign here: Alexander Tully
 
   
Title:  Chief Financial Officer



Signed by:  Simon Arnot
)
)
 
duly authorised for and on behalf of
)
 
PARTNER REINSURANCE EUROPE
LIMITED
 
sign here:  Simon Arnot
 
   
Title:  Company Secretary

4
 

--------------------------------------------------------------------------------




